         Case 6:16-cv-01432-DDC Document 388 Filed 05/19/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


WATCHOUS ENTERPRISES, LLC,

               Plaintiff,

v.                                                            Case No. 16-1432-DDC

PACIFIC NATIONAL CAPITAL, et al.,

            Defendants.
____________________________________

                                MEMORANDUM AND ORDER

       On May 18, 2021, the court set this case for a jury trial beginning on June 28, 2021, in

Wichita (Doc. 385). It’s about time. Plaintiff filed its original Complaint in December 2016.

See Doc. 1 (Compl.). The docket in this case is needlessly complicated for many reasons, but the

court turns to one glaring issue—for now—that’s nothing new to the parties. Corporate

defendants Pacific National Capital, Waterfall Mountain USA LLC, Waterfall Mountain LLC,

and Waterfall International Holdings Limited (the “corporate defendants”) are all currently

without legal representation. They’ve been in this boat before. See Doc. 272 at 2 (reminding

defendants—in July 2019—that the “court has previously warned the corporate defendants in

this case that they cannot appear pro se in federal court”); see also Doc. 37 (stating, in June

2017, “that corporations may not be represented pro se, and therefore it is critical that an attorney

enter an appearance by June 28, 2017”). With this Order, the court gives the corporate

defendants a final warning: They may not appear in federal court without legal representation

through counsel who are admitted to practice before our court.
         Case 6:16-cv-01432-DDC Document 388 Filed 05/19/21 Page 2 of 3




I.     Legal Standard

       “The general rule is that a corporation can appear in court only by an attorney.”

Boilermaker-Blacksmith v. Tank Maint. & Tech., Inc., No. 96-2161-JWL, 1997 WL 458411, at

*1 (D. Kan. July 18, 1997) (Lungstrum, J.) (citing Devilliers v. Atlas Corp., 360 F.2d 292, 294

(10th Cir. 1966); Flora Constr. Co. v. Fireman’s Fund Ins. Co., 307 F.2d 413, 414 (10th Cir.

1962), cert. denied, 371 U.S. 950 (1963); Mid-Central/Sysco Food Servs., Inc. v. Reg’l Food

Servs., Inc., 755 F. Supp. 367, 368 (D. Kan. 1991)). “A corporation is an abstraction, and

abstractions cannot appear pro se.” Scandia Down Corp. v. Euroquilt, Inc., 772 F.2d 1423, 1427

(7th Cir. 1985) (Easterbrook, J.) (internal quotation marks omitted). “Courts that have

considered similar claims have concluded that a corporation must appear by an attorney, despite

claims that it is financially unable to do so.” Boilermaker-Blacksmith, 1997 WL 458411, at *2

(citing Richdel, Inc. v. Sunspool Corp., 699 F.2d 1366 (Fed. Cir. 1983); Mid-Central/Sysco, 755

F. Supp. at 368; Algonac Mfg. Co. v. United States, 458 F.2d 1373, 1375 (Ct. Cl. 1972)). This

rule dates back nearly two centuries. Osborn v. Bank of United States, 22 U.S. 738, 830 (1824)

(Marshall, C.J.) (“A corporation, it is true, can appear only by attorney, while a natural person

may appear by himself.”).

II.    Analysis

       This court will not stray from the black letter rule that corporate defendants cannot

proceed pro se in federal court. See, e.g., Harrison v. Wahatoyas, L.L.C., 253 F.3d 552, 557–58

(10th Cir. 2001) (“As a general matter, a corporation or other business entity can only appear in

court through an attorney and not through a non-attorney corporate officer appearing pro se.”

(citation omitted)). And, the court has every intention of shepherding this case to resolution,

now more than four years after it commenced. Accordingly, the court reminds the corporate



                                                 2
         Case 6:16-cv-01432-DDC Document 388 Filed 05/19/21 Page 3 of 3




defendants in this lawsuit that each must secure legal representation through counsel to proceed

in this lawsuit. If the corporate defendants fail to do so, it’s at their own peril.1

III.    Conclusion

        The corporate defendants—Pacific National Capital, Waterfall Mountain USA LLC,

Waterfall Mountain LLC, and Waterfall International Holdings Limited—must secure legal

counsel and notify the court at the soonest possible opportunity—and no later than three weeks

before the trial date in this case, June 28, 2021—or suffer the consequences of their failure to

oblige multiple warnings from the court.

        IT IS THEREFORE ORDERED BY THE COURT THAT the corporate

defendants—Pacific National Capital, Waterfall Mountain USA LLC, Waterfall Mountain LLC,

and Waterfall International Holdings Limited—are directed to secure legal counsel and notify the

court at the soonest possible opportunity—and no later than three weeks before June 28, 2021.

        IT IS SO ORDERED.

        Dated this 19th day of May, 2021, at Kansas City, Kansas.

                                                          s/ Daniel D. Crabtree
                                                          Daniel D. Crabtree
                                                          United States District Judge




1
         See, e.g., Shapiro, Bernstein & Co. v. Continental Record Co., 386 F.2d 426, 427 (2d Cir. 1967)
(holding plaintiffs were entitled to default judgement against pro se corporate defendant where defendant
repeatedly disregarded instructions from the court to secure legal counsel (citing Fed. R. Civ. P. 55(a)));
see also Fed. R. Civ. P. 55(a) (“When a party against whom a judgment for affirmative relief is sought
has failed to plead or otherwise defend . . . the clerk must enter the party’s default.”).

                                                     3
